Citation Nr: 1537808	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Alabama from January 1973 to January 1986 and from April 1986 to June 2006, with verified active duty from November 1990 to July 1991 and from January 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011, and a copy of the hearing transcript is of record.

In January 2012 and October 2014, the Board remanded the appeal for further development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's October 2014 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

As the Board noted in its prior Remand, VA did not fulfill its responsibility to assist the Veteran to obtain potentially relevant private treatment records.  Accordingly, the Board remanded the Veteran's appeal so that the AOJ could request the Veteran to submit a signed authorization form.  The Board further instructed the AOJ to make all reasonable attempts to obtain any identified records.  If any records could not be obtained, the AOJ was instructed to issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, document it in the claims file, and notify the Veteran.  See 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).  If any treatment records were obtained, the AOJ was instructed to forward the treatment records to the November 2012 VA examiner (or another qualified examiner if not available) for an addendum opinion as to whether the Veteran's claimed disabilities were caused or aggravated by service.

Thereafter, the AOJ requested authorization from the Veteran.  However, the Veteran did not submit a timely authorization and the AOJ issued a supplemental statement of the case (SSOC) denying the Veteran's appeal in January 2015.  Two days after the SSOC was issued, the Veteran submitted a signed authorization form requesting the AOJ to obtain treatment records from two VA medical centers (VAMC) and one private treatment provider.  Although the Veteran signed the form, he did not include a full date.  Thus, the VA Private Medical Records Retrieval Center rejected the authorization to retrieve the private treatment records identified.  It does not appear that the Veteran was so notified or requested to submit a dated authorization form.

The AOJ did obtain outstanding VAMC treatment records identified in the Veteran's January 2015 authorization form.  While such records are relevant to the Veteran's claims on appeal, the AOJ did not obtain an addendum opinion or issue a SSOC.  The record does not contain a waiver of AOJ review from the Veteran following receipt of these records.

Based on the foregoing, the Board finds that the AOJ has not fulfilled its responsibility to assist the Veteran.  On remand, the AOJ must request the Veteran to submit a signed and dated authorization form for the outstanding private treatment records identified.  The AOJ should then forward the claims file, including the Montgomery VAMC treatment records dated from September 2006 to May 2015, as well as any outstanding private treatment records obtained on Remand, to the December 2012 VA examiner (or another qualified examiner if not available) for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit an additional authorization form which identifies all relevant private treatment providers and dates of treatment, and which contains the Veteran's signature and date.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Forward the Veteran's claims file (located in VBMS and Virtual VA) to the November 2012 VA examiner (or another qualified examiner if not available) and ask the examiner to provide an addendum opinion discussing whether it is at least as likely as not (a 50 percent or more possibility) that the Veteran's claimed bilateral knee disorder, hypertension, and diabetes mellitus had their clinical onset in service or are otherwise related to active duty.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.	Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

